Citation Nr: 0905390	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from July 1993 to 
August 1993 and in the Army from January 2006 to April 2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a hearing before the Board, and the 
requested Board hearing was conducted by the undersigned 
Veterans Law Judge on August 5, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his pre-existing left elbow condition 
was aggravated during basic training at Fort Benning, 
Georgia, in January of 2006.  The Veteran testified at his 
hearing that he underwent two surgeries on his left elbow in 
2003 in Denver, Colorado, and Mobile, Alabama, prior to 
enlisting in the Army.  The Veteran stated that he obtained 
all his private treatment record regarding his left elbow and 
submitted them to the recruiter in Mobile, Alabama.  These 
private medical records were unable to be located.  See 
Transcript of Board Hearing, dated August 2008.

The Veteran further testified that once he arrived at Fort 
Benning, he fully disclosed his medical condition where he 
could not fully extend his left arm and felt numbness in two 
fingers.  Nevertheless, the Veteran was deemed physically fit 
for training.  The Veteran claimed that during first night of 
basic training he felt a "pull" in his left elbow while 
holding a half push up.  The next morning while doing pull 
ups his left elbow "popped, and [his] fingers flew up and... 
couldn't straighten [his] arm, [and] couldn't hardly move 
[his] arm at all." Id. 

According to the record, there was no indication of the 
Veteran's elbow condition or any mention of the prior 
surgeries in the July 2005 Medical Prescreen of Medical 
History Report and the November 2005 Report of Medical 
History.  See Medical Prescreen of Medical History Report, 
dated July 2005, and the Report of Medical History, dated 
November 2005.  However, in the January 2006 Chronological 
Record of Medical Care the Veteran answered affirmatively to 
the question of whether he had had any "injuries or 
illnesses or have been treated" and for any medical problems 
not mentioned in MEPS (Medical Entrance Processing Station).  
The Veteran explained he had elbow surgery for the ulnar 
nerve.  See Chronological Record of Medical Care, dated 
January 2006.

The in-service January 2006 medical treatment records 
reflects the Veteran's statement that there was pain during 
push ups with poor flexation.  The Veteran described the pain 
as an 8 on a scale of 1 to 10 and was prescribed Percocet.  
The medical treatment record does state the veteran had a 
history of prior surgeries of the "[left] ulnar nerve" and 
"has copies of medical records."  See Service Medical 
Treatment record, dated January 2006.  Furthermore, it is 
noted in the February 2006 Physical Profile that the Veteran 
should "avoid any lifting or carrying with left arm; no 
weight-bearing on left elbow."  See Physical Profile, dated 
February 2006. The Veteran was approved for discharge on 
April 6, 2006.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  A VA examination has not been provided for 
this claim and, in this case, based on the evidence of in 
service injury, the veteran's claim of history of left elbow 
surgery before service, and the current diagnosis of a left 
elbow condition, the Board finds that an examination and 
opinion are needed.  
Accordingly, the case is REMANDED to theh AMC for the 
following action:

1.	The veteran should be scheduled for a 
VA orthopedic examination to determine 
whether this it is at least as likely 
as not that the veteran's left elbow 
condition was been aggravated 
(permanently worsened) during the 
veteran's active service.  All testing 
deemed necessary by the examiner should 
be conducted.  The claim should be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.

2.	Then, the veteran's claim should again 
be reviewed.  If the benefit sought is 
not granted, the AMC should issue a 
supplemental statement of the case and 
allow the veteran appropriate 
opportunity to respond.  Thereafter, 
the claim should be returned to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




